UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 Michael Kors Holdings Limited (Name of Issuer) Common stock, no par value (Title of Class of Securities) G60754101 (CUSIP Number) December 31, 2011 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: o Rule 13d-1(b) o Rule 13d-1(c) x Rule 13d-1(d) The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No.G60754101 1. Names of Reporting Persons Ontario Teachers’ Pension Plan Board 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) o (b) x 3. SEC Use Only 4. Citizenship or Place of Organization Ontario, Canada Number of Shares Beneficially Owned by Each Reporting Person With 5. Sole Voting Power 6. Shared Voting Power 0 7. Sole Dispositive Power 8. Shared Dispositive Power 0 9. Aggregate Amount Beneficially Owned by Each Reporting Person Check if the Aggregate Amount in Row (9) Excludes Certain Shares (See Instructions)o Percent of Class Represented by Amount in Row (9) 6.9% Type of Reporting Person (See Instructions) EP 2 Item 1. (a) Name of Issuer: Michael Kors Holdings Limited (b) Address of Issuer’s Principal Executive Offices: Unit 1001, 10/F, Miramar Tower 132 Nathan Road, Tsim Sha Tsui, Hong Kong Item 2. (a) Name of Person Filing: Ontario Teachers’ Pension Plan Board (“OTPP”) (b) Address of Principal Business Office or, if none, Residence: 5650 Yonge Street, 3rd Floor, Toronto, Ontario, Canada M2M 4H5 (c) Citizenship: OTPP is a corporation incorporated under the laws of the Province of Ontario, Canada (d) Title of Class of Securities: Common stock, no par value (e) CUSIP Number: G60754101 Item 3. Not applicable. Item 4. Ownership (a) Amount beneficially owned: Of the 13,204,190 shares of common stock beneficially owned by OTPP, 2,257 shares of common stock were held by a third party investment adviser trading on behalf of Downsview Managed Account Platform Inc., a wholly-owned direct subsidiary of OTPP. (b) Percent of class: 6.9%. (c) Number of shares as to which the person has: (i) Sole power to vote or to direct the vote (ii) Shared power to vote or to direct the vote 0 3 (iii) Sole power to dispose or to direct the disposition of (iv) Shared power to dispose or to direct the disposition of 0 Item 5. Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the reporting person has ceased to be the beneficial owner of more than five percent of the class of securities, check the following o. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not applicable. Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on By the Parent Holding Company or Control Person Not applicable. Item 8. Identification and Classification of Members of the Group Not applicable. Item 9. Notice of Dissolution of Group Not applicable. Item 10. Certification Not applicable. Signature After reasonable inquiry and to the best of my knowledge and belief,I certify that the information set forth in this statement is true, complete and correct. Date: February 10, 2012 ONTARIO TEACHERS’ PENSION PLAN BOARD By: /s/ Melissa Kennedy Name: Melissa Kennedy Title: Senior Vice-President 4
